Exhibit 10.2




RETURN TO TREASURY AGREEMENT




THIS AGREEMENT is made as of the 16th day of April, 2007




BETWEEN:




CTT INTERNATIONAL HOLDINGS INC., a corporation formed pursuant to the laws of
the State of Delaware and having an office for business located at 305 – South
Tower, 5811 Cooney Road, Richmond, British Columbia, V6X 3M1, Canada




(the “Company”)




AND:




AMIT SANKHALA, an individual having an office for business located Suite 305 –
South Tower, 5811 Cooney Road, Richmond, British Columbia, V6X 3M1, Canada




(the “Shareholder”).







WHEREAS:




A.

The Shareholder is the registered and beneficial owner of 20,000,000 shares of
the Company’s common stock.




B.

The Company has entered into an Agreement and Plan of Merger with Reliablecom,
Inc., a Delaware corporation, and certain other parties (the “Merger
Agreement”).




C.

As a condition to the aforementioned Merger Agreement, the Shareholder has
agreed to return two million (2,000,000) shares of the Company’s common stock
(the “Surrendered Shares”) held by them to the treasury of the Company for the
sole purpose of the Company retiring the Surrendered Shares.




NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and sum of $1.00 now paid by the Company to the Shareholder, the receipt and
sufficiency whereof is hereby acknowledged, the parties hereto hereby agree as
follows:




Surrender of Shares




1.

The Shareholder hereby surrenders to the Company the Surrendered Shares by
delivering to the Company herewith a share certificate or certificates
representing the Shares, duly endorsed for transfer in blank, signatures
medallion guaranteed.  The Company hereby acknowledges receipt from the
Shareholder of the certificates for the sole purpose of retiring the Surrendered
Shares.




Retirement of Shares




2.

The Company agrees, subject to section 3 hereof, to forthwith after the closing
of the Merger Agreement to retire the Surrendered Shares pursuant to §243 of the
Delaware General Corporation Law.




Condition Precedent




3.

Notwithstanding any other provision herein, in the event that the transactions
contemplated by the Merger Agreement do not close on or before the deadline set
forth is said Merger Agreement, this Agreement shall terminate and the Company
shall forthwith return to the Shareholder the certificates representing the
Surrendered Shares.








--------------------------------------------------------------------------------

- 2 -













Representations and Warranties




4.

The Shareholder represents and warrants to the Company that it is the owner of
the Surrendered Shares and that it has good and marketable title to the
Surrendered Shares and that the Surrendered Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.  




General




5.

Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.




6.

Time is expressly declared to be the essence of this Agreement.




7.

The provisions contained herein constitute the entire agreement among the
Company and the Shareholder respecting the subject matter hereof and supersede
all previous communications, representations and agreements, whether verbal or
written, among the Company and the Shareholder with respect to the subject
matter hereof.




8.

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.




9.

This Agreement is not assignable without the prior written consent of the
parties hereto.




10.

This Agreement may be executed in counterparts, each of which when executed by
any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by telecopier will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.




IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.







CTT INTERNATIONAL HOLDINGS INC.







By: /s/ AMIT SANKHALA

 

       Amit Snakhala

       President







SHAREHOLDER







/s/ AMIT SANKHALA

 

    Amit Sankhala

     






